Citation Nr: 1733353	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1953 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared before the undersigned at a videoconference hearing in May 2017.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset during active service and has continued since.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service, even if it is first diagnosed after service, when the evidence establishes that the current disability was incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 

Service connection requires evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus is considered an organic disease of the nervous system; therefore, it will be service connected on a presumptive basis as a chronic disability if manifested to a compensable degree within one year after active duty.  Fountain v. McDonald, 27 Vet. App. 258 (2015); see also 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as tinnitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).


The record indicates that the Veteran's service treatment records were likely destroyed in a fire.  In cases where service treatment records are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's tinnitus claim has been undertaken with these heightened duties in mind.

The only service treatment report of record is the Veteran's October 1954 separation examination. The examination indicates that audiometric testing was not conducted; however, whisper test results of 15/15 for both ears was noted.  Post-service treatment records reveal that the Veteran has a current diagnosis of tinnitus.  During the course of the appeal, the Veteran has consistently reported that tinnitus was caused by noise exposure in service and has progressively become worse ever since.  In a March 2012 statement in support of his claim, he noted that, as an Army Security Agency (ASA) trainee, he spent 16 weeks in heavy weapons training, after which he began noticing ringing in his ears.  Later, he trained at a special 8-week leadership school on how to use 75mm recoilless weapons, judo, 45 calibers and piano wire.  He stated that the loud continuous noise from firing weapons in preparation for the Korean War, and the excessive noise exposure from weapons, mortars, tanks and artillery pieces in Korea all affected his hearing.  He stated that hearing protection was never issued, used or required.  

In a September 1998 private examination, Dr. M. S. noted that the Veteran was experiencing some tinnitus, reporting he worked in the military and as a farmer with plenty of hearing trauma.  He stated that he noticed difficulty hearing telephones ringing and women's voices, and that aspirin exacerbates these symptoms.

A March 2012 audiology consultation note reported that the Veteran had longstanding bilateral ringing that is constant; he described noise exposure in the form of heavy weapons training and combat in the Korean War with no hearing protection.

In a January 2013 VA examination, the examiner noted that he could not provide a medical opinion regarding the etiology of tinnitus without resorting to speculation because the Veteran's C-file had not been provided for review.

In a May 2013 VA addendum opinion, the examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposures as there was no indication of onset of tinnitus at his October 1954 separation examination, and that there was no other documentation to review to indicate onset within a reasonable time post active duty.

The Veteran testified at his May 2017 hearing that he heard the ringing in his ears immediately following the firing of the recoilless rifles in the military, and that he sought treatment by a physician in Korea and symptoms have been recurring ever since.

As a lay person, the Veteran is competent to offer testimony on certain medical matters, such as describing symptoms or diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Ringing in the ears is a symptom that is capable of lay observation and tinnitus is diagnosable by a lay person.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's reports of in-service exposure to hazardous noise, ringing in his ears, and continuous tinnitus symptoms ever since, are credible and consistent throughout his testimony.  Likewise, the Veteran's testimony of an in-service onset of tinnitus is credible.  The Veteran's competent and credible reports link the ringing in the ears he experienced in service to his current tinnitus, based on continuity of symptomatology.

The probative value of medical opinion evidence is based on the accuracy and completeness of the history considered, whether the opinion is definitive and the rationale provided.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The probative value of the January 2013 examination and May 2013 medical opinion is diminished in that the examiner did not consider the Veteran's reports of continuity of symptomatology beginning in service.  

In sum, the most probative evidence supports finding of a nexus between the onset of symptoms while in service and his current tinnitus.  The Board therefore finds that entitlement to service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed Cir 2013)).  A medical examiner must provide a "reasoned medical explanation connecting" his observations and his conclusions.  Nieves-Rodiguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion... that contributes probative value to a medical opinion.").  If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2014).

The Veteran received one VA examination in January 2013 for his bilateral hearing loss claim.  The audiologist determined that she could not provide a medical opinion regarding etiology of bilateral hearing loss without resorting to speculation because the Veteran's C-file had not been provided for review.  Later, in a May 2013 addendum opinion, the same examiner noted that she reviewed the evidence of record, and determined that bilateral hearing loss is less likely as not caused by or a result of military noise exposures as there was no documentation in the available service treatment records (separation examination) of a complaint or report of hearing difficulties, and no documentation to review to indicate an onset of hearing loss significant for VA purposes within a reasonable time post active duty.  However, as the absence of contemporaneous records does not preclude service connection for a claimed disability (Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)), a new opinion should be obtained.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As noted above, the Board notes that a complete copy of the Veteran's military personnel and service treatment records are missing.  The Veteran stated that he contacted the National Personnel Records Center (NPRC) asking for his records; NPRC responded noting the fire of July 1973 may have destroyed his records.  Through an alternate records source, NPRC was able to reconstruct service record data lost in the fire to provide his DD 214, but noted that medical records may have been sent to VA under a specific claim number and that he should contact his nearest RO to obtain copies of those records.  The RO notes that such steps were taken, however, service treatment records are still unavailable for review.  The Veteran contends that, if his records are found, there will be evidence of in-service treatment for hearing difficulties.  

The Board notes that during the Korean War the Veteran's specialty number correlated to either a heavy mortar platoon sergeant, heavy weapons infantry leader or heavy weapons reconnaissance sergeant.  In light of the Veteran's missing records, and the fact that he had in-service exposure to loud noise, for the purposes of obtaining a new medical opinion as to etiology the Board will assume as true the Veteran complained of hearing difficulties during service, as he so describes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify by name, address and dates of treatment or examination any relevant medical records pertaining to his bilateral hearing loss, and to authorize VA to obtain these records or to submit the records himself.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.

2.  Obtain a medical opinion addressing the etiology of the Veteran's bilateral hearing loss disability from an examiner other than the examiner who provided the May 2013 opinion.   The examiner should review the entire claims file and a copy of this Remand, and should provide the following information and opinions:

(a) The Veteran should be asked to provide a complete
medical history.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss had its onset in service or is otherwise to service, including excessive noise exposure as a heavy mortar platoon sergeant, heavy weapons infantry leader or heavy weapons reconnaissance sergeant in the Korean War.

In providing these opinions, the examiner should accept the Veteran's explanation that he was exposed to excessive noise during his time in service and, discuss whether such exposure to that noise could cause acoustical traumas and is a factor in his currently diagnosed bilateral hearing loss.  For the purposes of this opinion, the examiner should also assume as true that the Veteran complained of issues with his hearing during service, as he so describes.

If hearing loss did not manifest during service, the examiner must discuss the likelihood that the current hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation.   The examiner should consider current medical research on this question.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The absence of treatment records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


